The Legislature from the beginning has indulged the common concept of a school district and it has always indicated that a school district should constitute a compact whole. In order that the convenience of the public to be served by the school established therein might be best promoted, it has always indicated its intention that a school district should be as regular in general conformation as possible under the circumstances. It originally recognized that physical or topographical conditions would necessarily vary the regularity of the conformation of school districts. Thoroughly appreciative of the importance of convenience, but recognizing the intervention of natural and topographical conditions as necessarily affecting the regularity of conformation of such districts, it originally established and promulgated a general plan of organization of school districts. At the inception of its legislation on the subject, it provided:
"It shall be the duty of the county superintendent of public instruction to divide the county into a convenient number of school districts and to change such districts when the interest of the people may require it, by making them conform toexisting topographical or physical conditions, . . ." (70 O.S.A. § 31.)
It is obvious that the Legislature recognized that physical or topographical conditions would necessarily affect the convenience of the public in certain instances and for this reason would make irregular boundary lines necessary, in many instances, in order to promote the convenience, fair treatment, and well-being of those to be served by the school system of the district.
The Legislature never intended to give approval to gerrymandering. It did recognize the importance of physical or topographical conditions and the effect thereof on the convenience of the public and made specific provision for variance from the general plan adopted by it in consideration thereof. The Legislature intended that the various portions of a school district should be adjacent and contiguous when practicable. See School District No. 9, Caddo County, v. Jones et al., No. 31140, decided May 11, 1943, 193 Okla. ___,140 P.2d 922.
"Adjacent" and "contiguous" do not ordinarily permit of anything of the same kind between, and the Legislature never intended a variance from this rule except as required by physical or topographical conditions. It was never intended by the Legislature that one large district should have annexed to it another large district, by the attachment of a narrow, attenuated strip, leaving a large portion of still another district between the major portions of the district thus formed without regard to physical or topographical conditions. This is the effect of the annexation proceeding presented by this record.
The Legislature never conferred jurisdiction upon the county superintendent, nor the district court on appeal from his order of annexation, to attach nonadjacent, noncontiguous territory except in cases where the physical or topographical conditions require it in order to promote the convenience of the public. The major portion of district Chowning, attached herein to the Madill district, is nonadjacent and noncontiguous to the attaching district, and still another district lies almost wholly between the attached Chowning district and the Madill district to which it was attached. There is nothing in the record to show that such a situation was *Page 590 
necessitated by existing physical or topographical conditions. It is evident that no such conditions existed and, viewing the record as a whole in this case, it is evident that the striking departure from the plan and scheme originally outlined by the Legislature was prompted by other motives than the convenience of the public to be served by the school system in the district as composed under the purported attachment.
Neither the county superintendent, nor the district court on appeal from his order, has the power to effectuate such a radical departure from the original plan and scheme devised by the Legislature without regard to topographical or physical conditions, and I am, therefore, compelled to respectfully dissent.
I am authorized to state that GIBSON, V. C. J., and OSBORN and HURST, JJ., concur in the views herein expressed.